Danforth, J.
This is an action for a breach of the covenant against incumbrances,, contained in a deed from the defendants to the plaintiffs, dated March 22, 1856. In the same deed the premises conveyed are described as " subject to a mortgage given to Moses' Pattee by said Foster and Buck, dated Feb. 15, 1856.” It is evident lhat the covenants in a deed are applicable to, and coextensive with, the premises conveyed. In this deed, the interest in the premises covered by the mortgage was not conveyed, and it must *510necessarily follow that the covenant did not apply to that incumbrance. As the case finds no other 'incumbrance, there' is no breach of the covenant. The doctrine of Kinsman v. Lowell, 84 Maine, 299, is decisive of this case.

Plaintiffs nonsuit.

Walton, Dickerson, Barrows and Taplev, JJ., concurred.